DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
Information Disclosure Statement
The IDS filed on 09/01/2022 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Allowable Subject Matter
Claims 1-2, 6-11, 13-14, 17, 19, 22-23 and 26-28 are allowable.
Claims 1-2, 6-11, 13-14, 17, 19, 22-23 and 26-28 are allowable because prior art of record taken alone or in combination, fails to disclose or render obvious a positioning support for positioning components to be inspected by an optical control apparatus, comprising: a casing base arranged to be indexed and centered on a base of the optical control apparatus, and a sliding base able to slide along an axis "Y" in a plane of the casing base perpendicular to an optical axis, the casing base serving as an interface between the optical control apparatus and the sliding base, in combination with the rest of the limitations of claim 1.

Claims 2, 6-11, 13-14, 17, 19, 22-23 and 26-28 are allowable because they are
dependent on claim 1 or an intermediate claim.

Ozeki (U. S. Patent 4,836,667) which is cited in the international application is
the closest prior art to the Applicant’s claimed invention. However, Ozeki does not teach
of the casing base serving as an interface between the optical control apparatus and the
sliding base.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886